Citation Nr: 1744608	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain and osteoarthritis, to include fibromyalgia, to include as secondary to service-connected left knee scars due to injury.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include osteoarthritis, to include as secondary to service-conneeted, left knee scars due to injury.

3.  Entitlement to service connection for a cervical spine disability, to include muscle spasms and osteoarthritis, to include as secondary to service-connected left knee scars due to injury.

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected left knee scars due to injury.

5.  Entitlement to service connection for a left knee disability (other than left knee scars), to include patellofemoral pain syndrome (PFPS), to include as secondary to service-connected left knee scars due to injury.
6.  Entitlement to service connection for a right knee disability, to include PFPS and degenerative arthritis, to include as secondary to service-connected left knee scars due to injury.

7.  Entitlement to service connection for an abdominal or gastrointestinal disability, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergic rhinitis.

9.  Entitlement to service connection for polyuria.

10.  Entitlement to an increased rating greater than 10 percent for left knee scars prior to September 1, 2012, and zero percent from September 1, 2012, to include whether the reduction from 10 percent to noncompensable, effective September 1, 2012, was proper.

11.  Entitlement to total disability rating, based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.  She had subsequent service in the North Carolina Army National Guard.

These matters come before the Board of Veterans! Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By a February 2010 rating action, the RO assigned a 10 percent rating to the service-connected left knee scars, effective October 30, 2009.  The Veteran was informed of the RO's decision in a March 2010 letter.  In July 2010, VA received the Veteran's notice of disagreement with the 10 percent rating assigned to this disability.  By a June 2012 rating action, the RO reduced the rating assigned to the service-connected left knee scars from 10 percent to noncompensable, effective September 1, 2012.  This matter was appealed to the Board.  Accordingly, the issues of entitlement to an increased rating in excess of 10 percent for left knee scars prior to September 1, 2012, and greater than zero percent from September 1, 2012, to include whether the reduction of the disability rating from 10 percent to noncompensable, effective September 1, 2012 was proper, are before the Board.

The Board notes that the issue of entitlement to service connection for a disability manifested by muscle spasms was also timely appealed from the March 2012 rating action.  During a December 2010 VA QTC examination, the examiner opined that the Veteran's current (then) condition of paresthesia of bilateral upper extremities with spasm was most likely related to her osteoarthritis of the cervical spine.  See December 2010 VA QTC examination report.  Thus, in view of this diagnosis, and in the absence of a separate identifiable disorder manifested by muscle spasms, the Board has combined the issue of entitlement to service connection for a disability manifested by muscle spasms with the claim for service connection for a cervical spine disability, as reflected on the title page.

In March 2015, the Veteran testified before the undersigned at a hearing conducted at the Winston-Salem, North Carolina RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.  During the hearing, the Veteran testified that her claims for service connection for an abdominal disability, polyuria and sinusitis were based on a direct service connection theory, and not secondary to the service-connected left knee scars due to injury.  Thus, the Board has characterized these claims to accurately reflect the Veteran's testimony.  In addition, the Veteran waived initial RO consideration of evidence that she submitted both during and subsequent to the hearing.

In August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that the claims file includes records related to the matter of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, an anxiety disorder and panic disorder.  While the Veteran did include this issue in his VA Form 9 submitted in May 2014, to perfect his appeal of this issue, the matter has not yet been certified and officially transferred to the Board for adjudication.  The certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction (see 38 C.F.R. § 19.35 (2016)), but it is a signal that the RO has completed its action regarding the certified issues.  Indeed, since the statement of the case was issued in May 2014, the RO has added VA and private treatment records to the claims file related to the Veteran's psychiatric disorder.  Thus, because the RO appears to be actively processing this appeal, the Board declines to exercise jurisdiction over the claim at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for fibromyalgia, sinusitis, an abdominal or gastrointestinal disability, a thoracolumbar spine disability, a cervical spine disability, a right knee disability, a left knee disability other than service-connected left knee scars, entitlement to an increased rating for left knee scars, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Polyuria was not present in service or for years thereafter, and is not etiologically related to service.

2.  The Veteran does not have a current bilateral leg disability (excluding PFPS and arthritis of the right knee, chronic left knee pain, and leg/joint pain associated with fibromyalgia).


CONCLUSIONS OF LAW

1.  Polyuria was not was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a bilateral leg disability (excluding PFPS and arthritis of the right knee, chronic left knee pain, and leg/joint pain associated with fibromyalgia) have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA and private treatment records have been obtained.  Additionally, the Veteran testified at a Travel Board hearing in March 2015.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

The Veteran seeks service connection for a disability manifested by joint pain and osteoarthritis, to include fibromyalgia; thoracolumbar back and cervical spine disabilities; a bilateral leg disability; right and left knee disabilities (other than the. service-connected left knee scars), to include PFPS; an abdominal disability; sinusitis; and polyuria.  She maintains, in written statements and in testimony before the undersigned, that she has had left knee pain since military service and that it has caused pain all over her body.  Thus, she maintains that-aside from her claimed abdominal disability, sinusitis and polyuria-all of the remaining disabilities are related to an in-service left knee injury, to include the service-connected left knee scars.

Polyuria

Service treatment records pertinently reflect that in March 1984, the Veteran was treated for inability to control her urine.  A urinalysis showed too numerous to count white blood cells in her urine.  She was diagnosed with urinary tract infection (UTI).  

The post-service medical evidence of record does not contain evidence of a urinary disability that has been determined to be related to the Veteran's active military service.

On VA examination in August 2016, the Veteran was diagnosed with stress urinary incontinence, which the examiner opined was less likely than not incurred or caused by the claimed in-service injury, event or illness.  The rationale was that although the Veteran was treated for inability to control her urine during active duty in March 1984, this was a single episode of UTI, caused by bacteria.  There were no symptoms, treatment or diagnosis of stress urinary incontinence during service.  The examiner also noted that stress incontinence occurs when the bladder leaks urine during physical activity or exertion, such as coughing, lifting something heavy, changing positions, or exercise.  Stress incontinence occurs when the muscles (pelvic floor muscles and the sphincter) that control one's ability to hold urine get weak or do not work.  Most adults can hold over 2 cups of urine in their bladder.  The bladder and urethra are supported by the pelvic floor muscles.  Urine flows from the bladder through urethra to the outside.  The sphincter is a muscle around the opening of the bladder.  It squeezes to prevent urine from leaking through the urethra.  When either set of muscles become weak, urine can pass when pressure is placed on the bladder.  Weakened muscles may be caused by childbirth, injury to the urethra area or some medicines.  He noted further that the Veteran has had two pregnancies, with one normal vaginal delivery.  Her childbirth was likely the cause of weakened pelvic floor muscles or the sphincter; thus, causing her stress urinary incontinence.  In addition, the examiner noted that literature shows that there is not a causal link between one single episode of UTI and the development of stress urinary incontinence.  There is no contradictory medical opinion of record.

The Board also acknowledges that the Veteran is competent to report on symptoms she has experienced.  However, the etiologies of the Veteran's reported symptoms are not subject to lay observation, and fall outside the realm of common knowledge of a lay person.  The diagnosis of polyuria is based on clinical findings, and is medical in nature.  Due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, she has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, her lay assertions are of little, if any, probative value when offered to establish medical etiology.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran has described experiencing are in any way related to a current diagnosis is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of any current or past diagnoses related to the subjective symptoms for which she seeks service connection is not competent evidence to create the requisite nexus, and the Board also finds the medical evidence of record more probative on that issue.

In sum, the Board finds that, as a urinary condition, including polyuria, was not diagnosed until many years after service, and there is no competent evidence to establish that such a disability is due to any event or incident of the Veteran's period of active duty, service connection is not warranted for the claimed disability.

Bilateral Leg Disability

Service treatment records are negative for any evidence of a bilateral leg disability, other than the left knee injury with residual scars, discussed further below.  Likewise, the post-service medical evidence of record does not show treatment for a bilateral leg disability (excluding PFPS and arthritis of the right knee, chronic left knee pain, leg/joint pain associated with fibromyalgia).

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that he had symptoms of a bilateral leg disability in service and that he has continued to experience symptoms of a bilateral leg disability since his discharge.  However, a bilateral leg disorder (excluding PFPS and arthritis of the right knee, chronic left knee pain, and leg/joint pain associated with fibromyalgia) has not been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability, the claim of entitlement to service connection for a bilateral leg disorder (excluding PFPS and arthritis of the right knee, chronic left knee pain, and leg/joint pain associated with fibromyalgia) must be denied.


ORDER

Service connection for polyuria is denied.

Service connection for a bilateral leg disability (excluding PFPS and arthritis of the right knee, chronic left knee pain, and leg/joint pain associated with fibromyalgia) is denied.


REMAND

Fibromyalgia

The Veteran seeks service connection for a disability manifested by joint pain and osteoarthritis, to include fibromyalgia.  She maintains that she has had left knee pain since military service and that it has caused pain all over her body.  As discussed further below, she was treated during active duty for low back pain, neck spasms, stomach pain and pain in her sides.  She was also treated for a left knee injury in service.

On VA examination in August 2016, the Veteran was diagnosed with fibromyalgia, which the examiner opined was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale given was that she was diagnosed with fibromyalgia in 2010, and there were no symptoms, treatment or diagnosis of fibromyalgia during her active military service.  The examiner also noted that fibromyalgia is a common and chronic disorder characterized by widespread pain, diffuse tenderness, and a number of other symptoms.  The causes of fibromyalgia are unknown, but there are probably a number of factors involved.  Many people associate the development of fibromyalgia with a physically or emotionally stressful or traumatic event, such as an automobile accident.  Some connect it to repetitive injuries.  Others link it to an illness.  For others, fibromyalgia seems to occur spontaneously.  The examiner conceded that there is more than one cause of fibromyalgia, but he did not explain why the Veteran's fibromyalgia was not related to her military service, other than to note that she was not treated in service for the disorder and was not diagnosed with it until 2010.  

Essentially, the examiner opined that because there was no diagnosis of fibromyalgia in service or for many years after her discharge, the Veteran's currently diagnosed fibromyalgia is not related to her active military service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Fibromyalgia is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of fibromyalgia during active military duty and continuing since service.

The August 2016 examiner did not provide an opinion as to whether the fibromyalgia identified after service is related to a disease or injury in service or to her reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for fibromyalgia, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated fibromyalgia is necessary.  38 C.F.R. § 4.2 (2016).

Thoracolumbar Spine Disability

In May 1985, during active duty, the Veteran was treated for low back pain after lifting.  She was diagnosed with a muscle strain.  In her National Guard routine medical examinations, dated June 1989 and March 1993, her spine evaluation was normal.  
On VA examination in August 2016, the Veteran was diagnosed with degenerative joint disease (DJD) of the lumbar spine, which the examiner opined was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that although the Veteran was treated for low back pain in service and diagnosed with a muscle strain; no lumbar spine disability was noted during National Guard examinations in 1989 and 1993 and, therefore, her muscle strain from May 1983 had completely resolved without any sequela, and she was diagnosed with mild DJD of the lumbar spine in February 2015.  The examiner also noted that DJD of the lumbar spine is the result of wear and tear of the lumbar spine due to movement of the lumbar spine due to aging process.

The VA examiner opinion was based, in part, on the absence of treatment records in the years following service.  The Veteran, however, has reported that her joint symptoms, including all over her body, had been present since service (1984).  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, as noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  A thoracolumbar spine or low back disability is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a thoracolumbar spine disorder during active military duty and continuing since service.  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for a thoracolumbar spine disability, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated thoracolumbar spine disability is necessary.  38 C.F.R. § 4.2 (2016).


Cervical Spine Disability

Service treatment records show that in May 1984, the Veteran complained of having had muscle spasms for the previous six (6) hours.  Range of motion of the neck was full.  There were no objective findings of muscle spasms or tenderness.  The Veteran was diagnosed as having mild neck strain.  National Guard treatment records reflect that in May 1990, the Veteran was assigned to light indoor duty after she complained of having a sore neck.  In her two routine National Guard medical examinations, dated in June 1989 and March 1993, evaluation of her spine was normal.  

On VA examination in August 2016, the examiner diagnosed degenerative disc disease (DDD) of the cervical spine, which he opined was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The only rationale offered was that a July 2016 X-ray of the cervical spine showed DDD of the cervical spine, and DDD of the cervical spine is the result of wear and tear of the cervical discs from cervical spine movement due to aging process. 

As noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  A cervical spine or neck disability is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of cervical spine or neck disability during active military duty and continuing since service.  The August 2016 examiner did not provide an opinion as to whether the cervical spine disability identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for a cervical spine disability, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated cervical spine disability is necessary.  38 C.F.R. § 4.2 (2016).

Left Knee Disability

The Veteran contends that since her left knee injury in service, that included a laceration, she has had continuous chronic left knee pain.

Service treatment records show the Veteran had an injury to his left knee in 1984, which included a laceration.  No other left knee disability was diagnosed during service or at the time of the Veteran's discharge.

The medical evidence of record is inconclusive as to whether the Veteran has a confirmed left knee disability, other than the service-connected left knee scars.  In this regard, VA and private treatment records prior to the August 2016 VA examination show treatment for chronic left knee pain, diagnosed as PFPS and osteoarthritis.  However, X-rays during VA outpatient treatment for the left knee have been normal, and some treatment records note a possible diagnosis of arthritis.  VA outpatient treatment records list knee arthralgia as a current medical issue, but they do not specify which knee, and as noted below, the Veteran is currently diagnosed with degenerative arthritis of the right knee.

On VA examination in August 2016, range of motion of the left knee was normal.  There was no localized tenderness or pain on palpation of the left knee and no objective evidence of crepitus.  Muscle strength and joint stability testing was also normal.  Furthermore, a July 2016 X-ray of the left knee was normal.  The examiner concluded that there was no pathology and diagnosis for the left knee.  He specifically noted that there was no diagnosis of PFPS of the left knee.  The examiner did note that the Veteran reported chronic pain in her legs, consistent with fibromyalgia.

However, the report of a June 2017 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) indicates that the Veteran has a diagnosis of left knee osteoarthritis, made in November 2016.  The report also notes that the Veteran has experienced continuous left knee pain and trouble with ambulation, since her in-service knee injury in 1984; that she occasionally uses a cane and walker; that her walking is impaired; that she has painful and limited range of motion in the left knee; that her gait was impaired; that there are problems with stability in the left knee; and that the Veteran is unable to tolerate more than gentle touch of the left knee.  See June 2017 Knee and Lower Leg Conditions DBQ.  

As the evidence noted above shows that the record contains conflicting medical evidence as to whether the Veteran has a currently diagnosed left knee disability, other than the service-connected left knee scars, a remand for a new examination and medical opinion to determine the etiology of any currently demonstrated left knee disability is necessary.  

Right Knee Disability

Service treatment records are negative for any evidence of treatment or a diagnosis related to a right knee disability.  In her two routine National Guard medical examinations in June 1989 and March 1993, evaluation of the lower extremities was normal.  

Post-service VA and private treatment records show treatment for chronic right knee pain, attributed to PFPS and degenerative arthritis of the right knee.  X-rays showed degenerative arthritis and patellofemoral degenerative spurring with preserved joint spaces and anatomic alignment.

On VA examination in August 2016, the Veteran was diagnosed with osteoarthritis of the right knee.  The examiner opined that the Veteran's degenerative arthritis (patellofemoral degenerative spurring) of the right knee was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale essentially was that there was no treatment for the right knee in service and it was not until July 2016 that she was diagnosed, via X-ray, with mild patellofemoral degenerative spurring with preserved joint spaces and anatomic alignment.  The examiner also noted that patellofemoral degenerative spurring is the result of wear and tear of the patellofemoral joint from movement of the joint due to aging process.

As noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Furthermore, an opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A right knee disability is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a right knee disability during active military duty and continuing since service.  The August 2016 examiner did not provide an opinion as to whether the right knee disability identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for a right knee disability, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated right knee disability is necessary.  38 C.F.R. § 4.2 (2016).

Abdominal/Gastrointestinal Disability

In October and November 1984, the Veteran complained of back and stomach pain.  An assessment of right upper quadrant pain for two-and-a-half weeks-musculoskeletal was entered.  In April and May 1985, the Veteran complained of stomach pain and pain in both sides below her rib cage, and low back pain.  Diagnoses of IBS and muscular strain/IBS were entered.

On VA examination in August 2016, the Veteran was diagnosed with GERD.  The examiner opined that the currently diagnosed GERD was less likely than not incurred in or caused by the in-service injury, event or illness.  The rationale was that there were no symptoms, treatment or diagnosis of GERD during military service.  As noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  GERD is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of an abdominal/gastrointestinal disability during active military duty and continuing since service.

The August 2016 examiner did not provide an opinion as to whether the gastrointestinal disorder identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for an abdominal disability, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated abdominal/gastrointestinal disability is necessary.  38 C.F.R. § 4.2 (2016).

Respiratory Disability, to include Sinusitis and Allergic Rhinitis 

With regard to her claimed sinusitis, the Board notes that on VA examination in August 2016, the Veteran was diagnosed with allergic rhinitis.  The examiner opined that the diagnosed allergic rhinitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that although the Veteran was treated in service (March 1984) for a cough and sinus problem, as well as congestion with drainage, and was diagnosed with an upper respiratory infection and sinusitis (June 1984); she had normal sinus examinations in June 1989 and March 1993 and reported no hay fever.  Therefore, the examiner concluded that her URI and sinusitis had completely resolved.  The examiner noted further that the Veteran was diagnosed with allergic rhinitis in August 2013 and placed on Flonase and nasal spray, but this was 28 years after she separated from service.  

Essentially, the examiner opined that although the Veteran was diagnosed with sinusitis in service, because there was no diagnosis of sinusitis or rhinitis at the time of her discharge or for many years after service, her currently diagnosed allergic rhinitis is not related to her active military service.  However, the Board's inquiry does not end there.  As noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Sinusitis is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a respiratory disability during active military duty and continuing since service.

The August 2016 examiner did not provide an opinion as to whether the allergic rhinitis identified after service is related to a disease or injury in service or to her reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the August 2016 VA opinion, with regard to the Veteran's claim for respiratory disability, to include sinusitis and allergic rhinitis, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated respiratory disability is necessary.  38 C.F.R. § 4.2 (2016).

Left Knee Scars

The Veteran reported during the aforementioned June 2017 DBQ that her knees were extremely painful to touch.  As she is service-connected for scars on the left knee, the Board finds that she may also be experiencing increased pain from her scars.  See June 2017 Knee and Lower Leg Conditions DBQ.  

Given the evidence of possible increased symptomatology, a new VA examination is warranted to determine the current severity of the service-connected left knee scars.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU

The Board notes that, because the outcome of the claim for an increased rating for left knee scars and the claims for service connection for fibromyalgia, sinusitis, an abdominal or gastrointestinal disability, a thoracolumbar spine disability, a cervical spine disability, a right knee disability and a left knee disability may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of her failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination by a qualified examiner, to determine the etiology of her currently diagnosed fibromyalgia.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current fibromyalgia had its clinical onset during or is otherwise related to the Veteran's military service.  If the current fibromyalgia cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current fibromyalgia is proximately due to, the result of or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected residual scars of the left knee due to injury.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current thoracolumbar spine disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disability shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the thoracolumbar spine disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disability is proximately due to, the result of or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected residual scars of the left knee due to injury.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current cervical spine disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the cervical spine disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is proximately due to, the result of or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected residual scars of the left knee due to injury.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disability (excluding the service-connected residual scars of the left knee due to injury) shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the right or left knee disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disability (excluding the service-connected residual scars of the left knee due to injury) is proximately due to, the result of or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected residual scars of the left knee due to injury.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current abdominal or gastrointestinal disability, to include IBS and GERD.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current abdominal or gastrointestinal disability, to include IBS and GERD, shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the abdominal or gastrointestinal disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current respiratory disability, including sinusitis and rhinitis.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sinusitis, rhinitis, or any other respiratory disorder shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the respiratory disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left knee scars.  The examiner should review the claims folder and note such review in the examination report or an addendum.  All indicated studies should be performed. 

The examiner should note the extent and all manifestations of the left knee scars.

Any scars that are unstable or painful should be reported.

Any scars that are superficial and nonlinear should be measured and reported.

Any scars that are deep or cause limitation of motion should be measured and reported. 

The examiner should also note any other disabling effects or functional impairment resulting from the scars.

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


